Exhibit 10.1

 

AMENDMENT NO. 1

to the

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

AMENDMENT (“Amendment No. 1”) dated the 29th day of June 2009, by and between
Polo Ralph Lauren Corporation, a Delaware corporation (the “Company”), and Ralph
Lauren (the “Executive”).

 

WHEREAS, the Executive currently serves as the Chief Executive Officer of the
Company and Chairman of the Board of Directors of the Company pursuant to an
Amended and Restated Employment Agreement by and between the Company and the
Executive dated March 30, 2008 (the “Employment Agreement”), which amended and
restated the Employment Agreement by and between the Company and the Executive,
dated as of June 23, 2003 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;

 

NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.

 

1.     The first sentence of Section 4(c)(1) of the Employment Agreement is
amended to read as follows, effective as of the date set forth above:

 

“(1)     As of the Effective Date, and annually thereafter during the Term at
the same time as stock options or other equity awards are granted to other
executives of the Company, and subject to Section 4(c)(4) below, the Executive
will be granted options (each, an “Annual Option”) to purchase 100,000 shares of
Class A Common Stock of the Company (the “Common Shares”) pursuant to the terms
of the Company’s 1997 Long-Term Stock Incentive Plan or any successor thereto
(the “Incentive Plan”).”

 

2.         Section 4(c) of the Employment Agreement is amended to add the
following new subsections at the end thereof, effective as of the date set forth
above:

 

“(3)     Restricted Performance Share Units. Notwithstanding the provisions of
Section 4(c)(2) above, and subject in all cases to Section 4(c)(4) below,
effective with respect to the Fiscal Year beginning March 29, 2009 and each
Fiscal Year thereafter during the Term, the Annual Grant described in Section
4(c)(2) above shall instead consist of 75,000 restricted performance share units
(“RPSUs”) issued pursuant to the terms of the Incentive Plan. RPSUs granted
pursuant to this Section 4(c)(3) shall vest, if at all, following a three-year
performance period, and shall be subject to the Executive’s employment with the
Company on each RPSU Certification Date (as defined below) and the attainment of
one or more performance goals established by the Compensation Committee, in its
sole discretion.

 

 

1

 

--------------------------------------------------------------------------------

 

In the event that, prior to an Annual Grant pursuant to this Section 4(c)(3),
there occurs any stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Shares or other similar corporate transaction or event that affects the
Common Shares such that an adjustment is appropriate and necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available hereunder, the number of RPSUs subject to such Annual Grant
(when granted) will be subject to equitable adjustment.

 

With respect to each such Annual Grant of RPSUs, Executive shall be entitled to
vest in a percentage of RPSUs as follows:

 

Performance Level





% of Goal(s) Achieved





% of RPSUs Vested



Threshold




70%



75%

Target



100%



100%

Maximum

 

110% or more

 

150%

 

RPSU vesting shall be interpolated for performance between 70% and 110% of
target goal(s) and no RPSUs shall vest for performance below threshold goal(s).
Not later than 30 days prior to March 15th of the calendar year immediately
following the end of a three-year performance period, the Compensation Committee
shall certify the level of performance achieved with respect to such three-year
performance period (the date of such certification being referred to as the
“RPSU Certification Date”). Any RPSUs that remain unvested following such
certification shall be immediately forfeited without payment of any
consideration.

 

Payment in respect of each vested RPSU, if any, shall be made in Common Shares
as soon as practicable (but in no event later than 30 days) following the RPSU
Certification Date.

 

In the event of an issuance of a Dividend, the Executive shall be entitled to be
credited with an additional number of RPSUs (each, a “Dividend RPSU”) equal to
the quotient obtained by dividing (a) the product of (i) the number of RPSUs
that the Executive holds at the time of the record date for such Dividend
multiplied by (ii) the amount of the Dividend per Common Share, divided by (b)
the fair market value per Common Share on the payment date for such Dividend.
Once credited, each Dividend RPSU shall be treated as a RPSU hereunder and shall
be subject to the same terms and conditions as the RPSU from which such Dividend
RPSU is derived, including, but not limited to, the applicable vesting schedule
and rights to Dividend RPSUs with respect to future Dividends.

 

Each Annual Grant of RPSUs shall be subject to a restricted performance share
unit award agreement to be approved by the Compensation Committee, substantially
in the form of Exhibit 1 hereof the terms of which shall be consistent with this
Section 4(c)(3).

 

(4)       Notwithstanding anything hereinto the contrary, effective with respect
to the Fiscal Year beginning March 29, 2009 and each Fiscal Year thereafter
during the Term, the Compensation Committee reserves the right, in its good
faith discretion, to reduce the number of stock options to be granted pursuant
to Section 4(c)(1) and/or the number of RPSUs to be granted pursuant to Section
4(c)(3).”

 

2

 

--------------------------------------------------------------------------------

 

3.         The first sentence of Section 6(a) of the Employment Agreement is
amended to read as follows, effective as of January 1, 2009:

 

“(a)     Termination by the Company without Cause, or Termination by the
Executive for Good Reason. If the Company shall terminate the Executive’s
employment without “Cause” (as defined in Section 6(f)(1)), or if the Executive
resigns for Good Reason (as defined in Section 6(f)(2)):”

 

4.         Section 6(a)(2) of the Employment Agreement is amended to read as
follows, effective as of January 1, 2009:

 

“(2)     during the Severance Period, the Company shall (A) continue to provide
the Executive with office facilities and secretarial assistance in New York City
and any other location that the Executive maintained an office during the term
of his employment that the Executive reasonably deems necessary, (B) permit the
Executive to continue to participate in all welfare and medical plans on the
same terms as active officers of the Company, and (C) continue to provide the
Executive with the use of a car and driver; provided, that the amount of any
in-kind benefits described in this Section 6(a)(2) that is provided to the
Executive in any calendar year shall not affect the amount of any such in-kind
benefits to be provided to the Executive in any other calendar year, and all
expenses or other reimbursements paid pursuant herewith that are taxable income
to the Executive shall in no event be paid later than the end of the calendar
year next following the calendar year in which the Executive incurs such expense
or pays such related tax;”

 

5.         The Employment Agreement is amended to add a new Section 6(d) as
follows, effective as of January 1, 2009:

 

“(d)     Payment Delay. If the Executive is deemed at the time of his
termination of employment to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code (as determined by the Company in accordance with
the terms of Section 409A of the Code and applicable guidance thereunder
(including, without limitation, Section 1.409A-1(i) of the Department of
Treasury Regulations and any successor provision thereto)), to the extent
delayed commencement of any portion of the termination benefits to which the
Executive is entitled under this Agreement (or in accordance with an award
granted to Executive pursuant to the Prior Agreement), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 6, is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment Delay”),
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (I) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (II) the date of the Executive’s
death. Upon the earlier of such dates, all payments delayed pursuant to this
Section 6(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement (or in accordance with an award granted to
Executive pursuant to the Prior Agreement) shall be paid as otherwise provided
in accordance with its terms.”

 

3

 

--------------------------------------------------------------------------------

 

6.         The subsections of Section 6 of the Employment Agreement currently
designated (d) and (e) are redesignated as subsections (e) and (f), effective as
of January 1, 2009, and all references to such subsections in the Employment
Agreement (as in effect prior to this Amendment No. 1) shall be revised
accordingly.

 

7.         Section 6(f)(2)(B) of the Employment Agreement as redesignated is
amended by inserting in the “Good Reason” definition the word “material” before
the word “reduction” in the fifth line thereof, effective as of January 1, 2009.

 

8.         Section 6(f)(3) of the Employment Agreement as redesignated is
amended by inserting in the “Disability” definition the following language after
the word “illness” in the second line, effective as of January 1, 2009:

 

“that is expected to result in death or continue for not less than 12 months”

 

 

 

 

 

 

 

 

4

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand, on the date first set
forth above.

 

 

 

 

POLO RALPH LAUREN CORPORATION

 



 

By: 


/s/ Joel Fleishman

 

 

 

Joel Fleishman,
Chairman of the Compensation Committee

 

 

 

 

 

 

EXECUTIVE



 

 


/s/ Ralph Lauren

 

 

 

Ralph Lauren

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

POLO RALPH LAUREN CORPORATION

RESTRICTED PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of the __ day of ____,
_____ (the “Grant Date”), between Polo Ralph Lauren Corporation, a Delaware
corporation (the “Company”), and Ralph Lauren (the “Participant”).

R E C I T A L S :

 

WHEREAS, the Company has adopted the Polo Ralph Lauren Corporation 1997
Long-Term Stock Incentive Plan, as amended from time to time (the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and

 

WHEREAS, the Company and the Participant have entered into an Amended and
Restated Employment Agreement dated as of March 30, 2008, amended as of June 26,
2009 (such agreement, as amended, the “Employment Agreement”), which
contemplates that the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) will grant the RPSU Award (as hereinafter
defined) to the Participant; and

 

WHEREAS, the Compensation Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted
performance share unit award provided for herein (the “RPSU Award”) to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.            Grant of Restricted Performance Share Units. Subject to the terms
and conditions of the Plan and the additional terms and conditions set forth in
this Agreement and the Employment Agreement, the Company hereby grants to the
Participant a RPSU Award consisting of 75,000 restricted performance share units
(each, a “RPSU”), subject to adjustment as set forth in the Plan. Each RPSU
represents the right to receive one share of Class A common stock of the Company
(each, a “Common Share”). Each RPSU shall vest and become nonforfeitable in
accordance with Section 2 hereof.

 

2.

Vesting.

(a)       Subject to accelerated vesting as set forth in Section 2(b) hereof,
the RPSU Award shall vest, if at all, following a three-year performance period
consisting of the Company’s fiscal years 2010, 2011, and 2012, and shall be
subject to the Participant’s employment with the Company on each RPSU
Certification Date (as defined below) and the attainment of one or more
performance goals established by the Compensation Committee, in its sole
discretion.

 

6

 

--------------------------------------------------------------------------------

 

With respect to the grant of the RPSU Award, Participant shall be entitled to
vest in a percentage of RPSUs as follows:

 

Performance Level



% of Goal(s) Achieved



% of RPSUs Vested

Threshold



70%



75%

Target



100%



100%

Maximum

 

110% or more

 

150%

 

RPSU vesting shall be interpolated for performance between 70% and 110% of
target goal(s) and no RPSUs shall vest for performance below threshold goal(s).
Except as otherwise provided for in Section 2(b) herein, not later than 30 days
prior to March 15, 2013, the Compensation Committee shall certify the level of
performance achieved with respect to the above-referenced three-year performance
period (the date of such certification being referred to as the “RPSU
Certification Date”). Any RPSUs that remain unvested following such
certification shall be immediately forfeited by the Participant without payment
of any consideration.

 

Payment in respect of each vested RPSU, if any, shall be made in Common Shares
as soon as practicable (but in no event later than 30 days) following the RPSU
Certification Date.

 

(b)       (i) If the Participant’s employment with the Company is terminated (1)
due to the Participant’s death or “disability” (as defined in Section 6(f)(3) of
the Employment Agreement), (2) by the Company without “cause” (as defined in
Section 6(f)(1) of the Employment Agreement), or (3) by the Participant for
“good reason” (as defined in Section 6(f)(2) of the Employment Agreement), or
(ii) in the event of a Change of Control (as defined in the Plan), then any
unvested RPSUs then held by the Participant shall immediately vest in their
entirety, without regard to the actual level of performance ultimately achieved
by the Company with respect to the above-referenced three-year performance
period, on the date of termination of Participant’s employment or, if
applicable, on the date of the Change of Control, and the Participant shall be
entitled to payment in respect of such RPSUs in accordance with Section 3
hereof.

(c)       If the Participant’s employment with the Company is terminated (1) by
the Company for “cause” (as defined in Section 6(f)(1) of the Employment
Agreement), or (2) by the Participant without “good reason” (as defined in
Section 6(f)(2) of the Employment Agreement), then all unvested RPSUs held by
the Participant shall be immediately forfeited.

 

3.

Distribution of Common Shares.

(a)       As soon as practicable following the date of the Participant’s
termination of employment with the Company or, if applicable, the date of a
Change of Control (the applicable date being referred to as the “Termination
Date”) (but in no event later than 90 days following the Termination Date), the
Company shall issue and deliver to the Participant or to his estate, as
applicable, one Common Share in respect of each whole RPSU that is vested as of
the Termination Date and cash in lieu of any vested fractional RPSU (based on
the fair market value per Common Share on the Termination Date).

 

7

 

--------------------------------------------------------------------------------

 

(b)       Any RPSU that remains unvested on the Termination Date, after taking
into account any applicable acceleration of vesting of RPSUs pursuant to Section
2(b) hereof, shall be forfeited to the Company and shall terminate immediately.

4.         Rights as a Stockholder. Except as set forth in Section 5 hereof,
neither the Participant nor Participant’s successor in interest shall have any
rights as a stockholder of the Company with respect to any Common Shares subject
to the RPSUs until such Common Shares have been issued to or in respect of the
Participant following the RPSU Certification Date or the Termination Date.

5.         Dividend Equivalents. In the event of any issuance of a cash dividend
on the Common Shares (a “Dividend”), the Participant shall be credited with an
additional number of RPSUs (each, a “Dividend RPSU”) equal to the quotient
obtained by dividing (a) the product of (i) the number of RPSUs that the
Participant holds at the time of the record date for such Dividend multiplied by
(ii) the amount of the Dividend per Common Share, divided by (b) the fair market
value per Common Share on the payment date for such Dividend. Once credited,
each Dividend RPSU shall be treated as a RPSU hereunder and shall be subject to
the same terms and conditions as the RPSU from which such Dividend RPSU is
derived, including, but not limited to, the applicable vesting schedule and
rights to Dividend RPSUs with respect to future Dividends.

6.         RPSU Award Subject to the Plan. By accepting this Agreement and the
RPSU Award evidenced hereby, the Participant agrees and acknowledges that the
RPSU Award is subject to the Plan. The terms and provisions of the Plan as
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

7.         No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of the Company or any Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Participant, free from any liability or any claim under
the Plan or this Agreement, except as otherwise expressly provided herein or in
the Employment Agreement.

8.         Transferability. Except as expressly contemplated in this Agreement,
the RPSUs may not at any time be sold, assigned, transferred, pledged,
alienated, attached or otherwise encumbered, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

9.         Withholding. By accepting this RPSU Award, the Participant agrees to
make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax withholding requirements,
including the payment to the Company of all such taxes and requirements in
connection with the distribution or delivery of the Common Shares, or other
settlement in respect of the RPSUs, and the Company shall be authorized to take
such action as may be necessary in the opinion of the Company’s counsel
(including, without limitation, withholding Common Shares otherwise deliverable
to Participant hereunder and/or withholding amounts from any compensation or
other amount owing from the Company to the Participant) to satisfy all
obligations for the payment of such taxes; provided, however, that in no event
shall the value of Common Shares so withheld by the Company exceed the minimum
withholding rates required by applicable statutes.

8

 

--------------------------------------------------------------------------------

 

10.       Securities Laws. Prior to issuance and delivery of any Common Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Compensation Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement.

11.       Compliance with Section 409A. The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance
with, and the parties agree to use their best efforts to achieve timely
compliance with, Section 409A of the Internal Revenue Code of 1986 and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), including without limitation any such regulations
or other guidance that may be issued after the Grant Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that anything provided hereunder may be subject to Section 409A, the
Company reserves the right (without any obligation to do so or to indemnify the
Participant for failure to do so) to adopt such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (a) exempt the RPSU Award under this Agreement from
Section 409A and/or preserve the intended tax treatment of the RPSU Award
provided with respect to this Agreement or (b) comply with the requirements of
Section 409A.

12.       Notices. Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

13.       Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

14.       Authority of Compensation Committee. The Compensation Committee shall
have full authority to interpret and construe the terms of the Plan and this
Agreement. The determination of the Compensation Committee as to any such matter
of interpretation or construction shall be final, conclusive and binding.

15.       Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of state of the New York without regard
to principles of conflicts of law.

 

9

 

 